DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 04/30/2021.  The information disclosed therein was considered

Allowable Subject Matter  
Claims 1-20 are allowable. 

Regarding claims 1, 14 & 18:
Eshel et al (US6459620)  discloses a plurality of data arrays each comprising first memory cells; a plurality of read reference arrays each comprising second memory cells(FIG 3; col  7, lines 38-49 discloses an offset voltage 361 in response to a reference cell 341 of array 241),  (FIG 3; a data memory 311 of a data array 211) ; and specifying a read voltage for reading the data memory cell based on the determined offset voltage (FIG 3; col 7, lines 38-49 and claim 5,  discloses having threshold voltage e.g., read voltage for reading 311 based on the reference cell 341 that is determined in response to the voltage offset e.g., ideal comparator 351 receiving both signals from 341 and 311). 
Antonyan et al (US20190088299) discloses a reversible resistance-switching memory element coupled in series with a selector element (FIG 2 & 4; a reversible resistance-switching memory element MTJ in series with a selector element CT) note, REF cell 130a comprises resistive element).
Murin et al (US20070223006 FIG 1; [0039). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a memory controller configured to determine: a read threshold voltage to compensate a drift of a threshold voltage of the first memory cells, wherein the read threshold voltage is determined based on threshold voltages of a plurality of second memory cells; and a read offset voltage to compensate an offset voltage of the first memory cells, wherein the read offset voltage is determined based on offset voltages of a plurality of second memory cells. Claims 2-13 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 14, none of the prior art teaches, suggests or renders obvious, either alone in combination and a memory controller configured to determine a read threshold voltage to compensate a drift of a threshold voltage of the first memory cells, wherein the read threshold voltage is determined based on threshold voltages of a plurality of second memory cells. Claims 15-17 are allowed because of their dependency to the allowed base claim 14.
However, with respect to claim 18, none of the prior art teaches, suggests or renders obvious, either alone in combination a memory controller configured to determine a read offset voltage to compensate a drift of an offset voltage of the first memory cells, wherein the read offset voltage is determined based on offset voltages of a plurality of second memory cells.. Claims 19-20 are allowed because of their dependency to the allowed base claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827